Case 1:13-cr-00811-ALC Document 736 Filed 09/18/20 Page 1of1

 

 

USDC SDNY

DOCUMENT ELECTRONICALLY

FILED

DOC#:
UNITED STATES DISTRICT COURT DATE FILED: 7-/%-20
SOUTHERN DISTRICT OF NEW YORK

4
UNITED STATES OF AMERICA, 13 Cr. 811 (ALC)
ORDER
-against-
DAVID SANTIAGO,
x

ANDREW L. CARTER, JR., District Judge:

The C.J.A. attorney assigned to receive cases on this day, Renato Stabile, is hereby
ordered to assume representation of the defendant in the above captioned matter for the
purposes of assisting Mr. Santiago with attempting to re-open his habeas petition and to assist
with his compassionate release application.

SO ORDERED.

Dated: New York, New York
September 15, 2020 / (Lae o~

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 

 
